Opinion by
Keefe, J.
At the trial the importer admitted that he did not. file an affidavit of shortage because he was of the opinion that it was not necessary as the appraiser had reported “No legs found — Parts short.” On the evidence presented it was found that the collector should have made an allowance for shortage reported by the appraiser in case 468 of the 24 armchair legs: in question under the provisions of section 499, Tariff Act of 1930. The collector was therefore directed to reliquidate accordingly.